Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 01/29/2019.
Information Disclosure Statement filed on 06/30/2020 has been considered by the examiner.
Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A computing device, comprising: 
a communications interface configured to communicatively couple the computing device with a plurality of other computing devices over a network, the plurality of computing devices collectively maintaining a blockchain; 
a storage machine holding a plurality of blocks comprising the blockchain, where a particular block of the plurality of blocks defines a smart contract that includes: (i) a first access criterion granted to an entity for a digital asset, and (ii) one or more functions that, when an associated condition is satisfied, change the first access criterion to a second access criterion, the condition being satisfied when one or more variables have specified values; and 
a logic machine configured to: 
receive a current value of a variable; 
determine that the current value of the variable satisfies the associated condition; and 
based on the one or more functions, transmit a request to the plurality of computing devices to update the first access criterion to the second access criterion.  

14. (Currently Amended) A method for a blockchain computing device, comprising:  
Page 31recognizing a blockchain including a plurality of blocks, the blockchain collectively maintained by a plurality of computing devices, where a particular block of the plurality of blocks defines a smart contract that includes: (i) a first access criterion granted to an entity for a digital asset, and (ii) one or more functions that, when an associated condition is satisfied, change the first access criterion to a second access criterion, the condition being satisfied when one or more variables have specified values; 
receiving a current value of a variable; 
determining that the current value of the variable satisfies the associated condition; and 
based on the one or more functions, transmitting a request to the plurality of computing devices to update the first access criterion to the second access criterion.

20. (Currently Amended) A distributed blockchain computing system, comprising: 
a plurality of computing devices collectively maintaining a blockchain, the blockchain including a plurality of blocks, where a particular block of the plurality of blocks defines a smart contract that includes: (i) a first access criterion granted to an entity for a digital asset, and (ii) one or more functions that, when an associated condition is satisfied, change the first access criterion to a second access criterion, the condition being satisfied when one or more variables have specified values; 
where a computing device of the plurality is configured to, after receiving an indication that the associated condition has been met, generate an update to the blockchain including a new block that defines the second Page 33access criterion, and transmit the update to the blockchain to other computing devices of the plurality; and 
where each of the plurality of computing devices is configured to evaluate the proposed update according to a consensus mechanism, and after determining that the proposed update complies with the consensus mechanism, incorporate the new block into the blockchain.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After searches and consideration, the examiner the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446